MARSHALL, C. J.
1. A contract entered into by a mutual insurance company, conferring upon some officer or agent of the company power and authority to perform acts theretofore devolving *47upon other officers or agents, has the force an effect of a by-law, and insofar as the same constitutes a new by-law or an amendment of a by-law or regulation theretofore existing, such contract, without the approval of the Superintendent and a copy of same being filed in his office, violates the provisions of Sections 9517 and 9607-9, General Code.
2. When any mutual insurance company violates any statutory provision providing for the regulation of such company and neglects and refuses thereafter to make correction and restitution, it becomes the duty of the superintendent of insurance, pending such correction and restitution, to withhold the renewal of the license of such mutual insurance company.
3. The payment by a mutual insurance company of excessive and exorbitant salaries to an officer or. agent is an unsound practice and a wrong upon the policyholders and members of such company, and it is the right and the duty of the superintendent of insurance to require salaries and compensations of officers and agents to be reasonable, and it is further the right of such superintendent of insurance to require restitution of excessive and exorbitant amounts so paid.
4. The business of insurance is impressed with a public use and statutes designed to regulate such business and to prevent abuses in the conduct thereof are remedial in their nature and must be liberally construed to effect the purposes to be served and to prevent and correct evils growing out of the conduct of such business.
Motion overruled.
Day, Allen and Kinkade, JJ., concur. Robinson, J., not participating.